Title: From Thomas Jefferson to the Commissioners of the Tax, 28 March 1781
From: Jefferson, Thomas
To: Commissioners of the Tax



Gentlemen
In Council March 28th 1781

The Law requiring that the Tobacco Notes received by you in Paiment of the two per Cent Tax under the Act of October 1780 for recruiting our quota of Continental Troops should be transmitted to the Executive, you will be pleased to transmit them accordingly so soon as they shall be received, the Tobacco being much and immediately wanted to provide Cloathing for the souldiers. Any deficiency of Bounty money due to the new recruits may be paid at the Treasury on Demand. I am &c.,

T. J.

